Citation Nr: 1138317	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan







INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, in part, denied service connection for bilateral hearing loss and tinnitus.  

Before the matter was certified to the Board, and in an August 2007 rating action, the RO granted service connection for tinnitus (10%, effective June 21, 2006).  This grant of service connection constitutes a full award of the benefits sought on appeal with respect to this claim.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of the effective date or initial rating assigned to this disorder.  Thus, no matter pertaining to the now service-connected tinnitus is in appellate status, and the only issue remaining on appeal before the Board is whether the Veteran is entitled to a service connection for hearing loss.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss is causally or etiologically related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for bilateral hearing loss, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In the present appeal, the Veteran maintains that he has bilateral hearing loss as a result of his exposure to acoustic trauma while serving as an Army medic and combat artilleryman in the U.S. military.  He contends that his hearing problems began in service and have continued since this time.  See June 2006 claim.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

Turning to the Veteran's service treatment records, the Board notes that on his April 1968 examination conducted pursuant to his enlistment in the United States Army, the Veteran marked that he had or had had ear, nose, or throat trouble.  However, the clinical evaluation of his ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of his April 1968 examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

Furthermore, on the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
XXXX
10
LEFT
10
0
0
XXXX
0

On the December 1969 examination conducted pursuant to the Veteran's separation, the clinical evaluation of his ears and drums was shown to be normal, and he denied a history of hearing loss or ear, nose, or throat trouble on his report of medical history.  The Veteran also underwent an audiological evaluation at his separation.  The audiometric results to reflect pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
-5
-5
-5
5
5

In addition, the service treatment records include a "Rudmose" audiogram that is dated on December 1, 1969, the same date as the Veteran's separation examination, and the results of which are provided in graph form.  The audiometric testing showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
5(15)
20(25)
LEFT
0(15)
0(10)
0(10)
15(25)
15(20)

[The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  While this examination was conducted after October 1, 1967, a stamp of "ASA" on the audiogram indicates that the results were based on the standards set by ASA rather than the ISO-ANSI standards.  Therefore, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

These audiological results were provided in graph form, and the Board has provided the numeric equivalents above.  Based on these results, there appears to be a slight decrease in the Veteran's hearing acuity upon separation.  However, while the Rudmose audiometric findings are somewhat inconsistent with the audiometric results reported at the Veteran's separation examination, significantly, the Veteran was shown to have a hearing profile of 'H1', and the examiner found the Veteran's hearing acuity to be within normal limits at his separation.  [No hearing disability was acknowledged by either examiner, on the Veteran's enlistment or separation.]  

In his June 2006 claim and May 2007 notice of disagreement (NOD), the Veteran explained that he had extensive noise exposure during his period of service in Vietnam.  According to the Veteran, he was exposed to loud aircraft noises and sounds while riding in the back of a Medivac helicopter that transported wounded soldiers to the appropriate healthcare facilities.  He further attributes his hearing loss to the firing of artillery weapons near and around the 93rd Evacuation Hospital where he was stationed and claims that he was never provided with any form of hearing protection while fulfilling his military duties.  

At an August 2007 conference with a decision review officer, the Veteran described being exposed to hours of artillery fire at night and helicopter noise while performing his duties as an army medic.  He acknowledged working in the towing industry for 29 years after service, but stated that he used hearing protection.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

Here, the Veteran's military records show that his military occupational specialty was that of Medical Corpsman and that he was assigned to the 44th Medical Brigade in the U.S. Army in Vietnam.  His DD 214 reflects that he had one year and one month of foreign service, and other personnel records indicate that he served in the Republic of Vietnam from October 1968 to November 1969.  In addition, the record reflects that the Veteran received a Vietnam Service Medal and Vietnam Campaign Medal.  As previously noted herein, in the August 2007 rating decision, the RO determined that the Veteran's tinnitus was related to his military noise exposure and granted service connection for tinnitus.  In so doing, the RO conceded exposure to acoustic trauma in service.  While the Board agrees with this decision, the questions remain whether the Veteran has a current hearing disability for VA purposes, and if so, whether the hearing disability is related to the noise exposure in service.  

Recent audiological examinations establish that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA audiological evaluation in October 2006, and on the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
50
LEFT
15
20
15
30
50

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 92 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss in both ears.  These findings-as well as a subsequent testing completed in April 2007-meet the requirements of 38 C.F.R. § 3.385.  
During the October 2006 VA examination, the Veteran relayed his medical history and reported that it was becoming increasingly more difficult to hear out of his right ear.  He described his military duties and reported to have experienced acoustic trauma while working at the 93rd Evacuation Hospital, which was located near an artillery unit, and riding in the medivac helicopters during his period of service.  It was noted that the Veteran worked in the towing and trucking industry and later on in the insurance business after service.  He did not report any post-service occupational noise exposure, but reportedly did have some recreational noise exposure when using a skilsaw and participating in hunting activities.  Based on her review of the records and audiological evaluation of the Veteran, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and concluded that "[i]t is not likely that [the Veteran's] hearing loss is related to noise exposure while in service...."  The rationale given for this opinion was that the Veteran's audiological results at discharge were normal by VA standards.  

The Veteran submitted statements from his wife, family member, and friend, all of whom describe how his hearing acuity has progressively worsened over the years.  

In April 2007, the Veteran underwent another audiological evaluation with a private hearing specialist, J.P., who noted the Veteran's reported claim that he has continued to experience a decrease in his hearing sensitivity over the past 25-30 years.  J.P. also conducted an audiological evaluation of the Veteran, the results of which are discussed in his opinion.  Concerning this, the results of April 2007 private audiometric testing showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
70
80
LEFT
50
65
70
60
70

The private audiogram results were provided in graph form and the Board has provided the numeric equivalents above.  Based on her discussion with and audiological evaluation of the Veteran, the audiologist determined that the pure tone test results reflected a moderately-severe degree of sensorineural hearing loss in both ears.  She diagnosed the Veteran with"[c]ommunicatively handicapping sensorineural hearing loss in a pattern consistent with aging and noise exposure," and noted that the Veteran should be fitted for hearing aids.  

After his appeal had been certified to the Board, the Veteran submitted another letter from a private physician, A.G., M.D., dated in September 2011, in which she noted her review of the Veteran's claims file and discussed his military history.  She noted that the Veteran was not only exposed to artillery fire during service, but often rode in the back of the Medivac helicopter while transporting patients.  She further noted that the Veteran did not wear hearing protection during this time.  According to Dr. G., initially "hearing loss due to acoustic trauma may be temporary, with hearing returning to normal after several days", but if "exposure occurs repeatedly the ears will eventually lose their ability to bounce back resulting in permanent hearing degeneration."  She added that "sensorineural hearing losses tend to have greater threshold elevation at each higher frequency."  

Dr. G. acknowledged the negative October 2006 VA medical opinion which relied on the Veteran's normal hearing results at separation, but contended that hearing loss is a condition which usually develops over a period of several years, and it is therefore not unusual that the Veteran's audiometric results were normal upon discharge.  She noted that the October 2006 VA examination indicated that the Veteran's hearing loss in both ears at the frequency 4000 Hertz was greatest, a condition which is consistent with noise-induced hearing loss.  Dr. G. further observed that the Veteran was service-connected for tinnitus, and therefore it was already conceded that he had occupational noise exposure during service.  Based on her review of the claims file, discussion with the Veteran, and medical expertise, Dr. G. opined that it is "at least as likely as not that the [V]eteran's service-related noise exposure in addition to causing tinnitus also contributed to hearing loss."  

The Veteran has described a history of exposure to loud sounds in service and has stated that his hearing loss began in service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  
In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded noise exposure, his credible post-service assertions that he has continued to experience hearing loss since his discharge from service, and the positive September 2011 private opinion.  In addition, the RO granted the Veteran service connection for tinnitus based on the same claim of noise exposure in the August 2007 rating decision.  The fact that the Veteran has been granted compensation for a service-related hearing problem adds to the credibility of his contention that his hearing loss is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

The Board acknowledges the October 2006 VA medical opinion which does not relate the Veteran's hearing loss to service.  In rendering her negative opinion, the VA examiner relies on the Veteran's normal audiological results at the time of discharge.  By noting that the Veteran was shown to have normal hearing on his separation examination report, the VA examiner may have been "implying" that had there been noise-induced hearing loss in service, it would have been detected by the evaluation at separation.  Nevertheless, the examiner did not actually state this clearly, and the Board concludes that "inferring" that this is what she meant from what she did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Moreover, the VA examiner does not appear to have given much weight to the Veteran's account of his in-service experiences, his exposure to loud noise while carrying out his military duties, his contention that he was not provided with any form of hearing protection while performing these duties, and his assertions that he began noticing difficulty hearing in service and has continued to experience symptoms of hearing loss since his discharge from service.  
Furthermore, as discussed above, the Veteran's service treatment records revealed discrepancies between the Veteran's audiometric results as reported in his separation examination, and the audiological findings reflected in the actual Rudmose audiogram - both of which are dated on December 1, 1969.  Thus, the accuracy of the Veteran's audiometric results upon separation is uncertain.  Additionally, in the September 2011 private report, Dr. G. acknowledged the Veteran's normal audiometric results at discharge, but challenged the theory that normal audiological findings upon separation bars a potential etiological connection between the subsequent development of hearing loss later on and exposure to noise in service.  Dr. G. reasoned that hearing loss can develop over a period of several years and that it would therefore not be unusual to find normal audiometric findings upon discharge from the military.  Indeed, Dr. G's opinion encompasses a detailed review of the Veteran's treatment records both during and after service and an extensive rationale underlying her opinion is provided, which includes references to medical literature in support of her reasoning.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Thus, the Board finds that the VA examiner's opinion has little probative value, and, when weighed against the Veteran's reported onset in service, the Veteran's competent assertion that he has continued to experience hearing loss since service, and the positive September 2011 opinion, the Board finds the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  As such, the Board will resolve any reasonable doubt about the connection between the current hearing loss and the noise-exposure in service in the Veteran's favor.  Accordingly, the Board concludes that the evidence supports service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b).  

(CONTINUED ON NEXT PAGE)
ORDER


Service connection for bilateral hearing loss is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


